DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “based on variation of the one or more tip characteristics” in lines 9-10 which renders the claim indefinite because it is unclear whether this is the same or different than the “variation of the one or more tip characteristics” set forth in line 8 of the claim. For purposes of examination, this will be treated as being the same “variation of the one or more tip characteristics” set forth in line 8 of the claim.
Claims 2-11 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-10, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf (US 6,063,078) in view of Wang et al. (US 2008/0161797) (“Wang”) and in further view of Cadouri (US 2015/0112321) and Hall et al. (US 2005/0096644) (“Hall”).
Regarding claim 1, Wittkampf teaches a method (see Figs. 6-7) comprising: contacting a distal tip of an ablation catheter with tissue (see Figs. 3-4); conducting an ablation therapy on the tissue (see ablation procedure step 760 in Fig. 7; col. 3, lines 19-22); receiving temperature data from (see 754, Fig. 7) a thermocouple on the distal tip of the ablation catheter (see col. 3, lines 57-60); based on the received temperature data, determine one or more tip characteristics across the distal tip of the ablation catheter (see col. 5, lines 42-57, Fig. 6); wherein the one or more tip characteristics includes tissue contact area (see “by monitoring temperature created or the heating efficiency, the degree of wall contact may be ascertained”, degree of wall contact meets the limitation of tissue contact area since it corresponds to an amount of tip electrode surface that is in contact with the tissue wall; see col. 5, lines 42-57, Fig. 6) and wherein a lesion is created at an interface between the tissue and the distal tip of the ablation catheter (see ablation occurring in Fig. 4). However, Wittkampf fails to teach a plurality of thermocouples distributed about the distal tip of the ablation catheter, monitoring variation of the one or more tip characteristics, determining a blood flow in proximity to the distal tip of the ablation catheter based on the variation of the one or more tip characteristics across the distal tip of the ablation catheter following the ablation therapy, wherein the monitoring includes comparing the received temperature data to a threshold temperature; and adjusting an energy level transmitted to the tissue in a subsequent ablation therapy, based on the determined blood flow, to create a desired lesion size at the interface between the tissue and the distal tip of the ablation catheter. 
Wang teaches an ablation catheter (see Figs. 4(A)-5(C)) comprising a plurality of thermocouples (see reference numeral 4 in Figs. 4(A)-5(C), [0031]) distributed about the distal tip of the ablation catheter (as shown in Figs. 4(A)-5(C)) wherein one or more tip characteristics that are recorded/determined are: number of thermocouples above a threshold temperature (see increased temperature in “one or more zones”, an increase in temperature is considered a temperature threshold since it distinguishes between increase or no/little relative increase temperature scenarios for each of the sensors; [0044], see also [0041]-[0043]) and tissue contact area (see partial or full contact; see [0041]-[0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip of the ablation catheter as taught by Wittkampf to have a plurality of thermocouples distributed about the distal tip and use their temperature readings to determine a number of thermocouples above a threshold temperature and tissue contact area of the tip electrode in light of Wang, the motivation being to provide the additional benefit of distinguishing temperature differences around the distal tip circumference to additionally determine distal tip orientation/contact angle (see Wang: [0040]-[0041], Figs. 5(A)-5(C)). However, Wittkampf in view of Wang fails to teach monitoring variation of the one or more tip characteristics, determining a blood flow in proximity to the distal tip of the ablation catheter based on the variation of the one or more tip characteristics across the distal tip of the ablation catheter following the ablation therapy, wherein the monitoring includes comparing the received temperature data to a threshold temperature; and adjusting an energy level transmitted to the tissue in a subsequent ablation therapy, based on the determined blood flow, to create a desired lesion size at the interface between the tissue and the distal tip of the ablation catheter.
Cadouri teaches a method of determining tissue contact and contact area via temperature sensors (see [0072] and [0088]) comprising determining a blood flow in proximity to the distal tip of the ablation catheter based on the measured temperature (see [0072], [0074], and [0088]) after delivery of energy or in between pulses of energy (see [0074]). Cadouri further teaches adjusting the energy level transmitted to tissue in a subsequent delivery of ablation based on the sensor data (see “increased or reduced power or a longer or shorter duration therapy” in a feedback loop, [0074]; see also “multiple treatments” in [0075]) to create a desired lesion size at an interface between the tissue and the distal tip of the catheter (see treatments delivered through the electrodes to tissue to achieve desired coverage in [0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wittkampf in view of Wang with determining a blood flow in proximity to the distal tip of the ablation catheter based on the one or more tip characteristics across the distal tip of the ablation catheter following the ablation therapy, and adjusting an energy level transmitted to the tissue in a subsequent ablation therapy, based on the determined blood flow, to create a desired lesion size at the interface between the tissue and the distal tip of the ablation catheter in light of Cadouri, the motivation being to provide the additional benefit of being able to determine which side of the electrode/sensor is in contact with the tissue and which side is facing blood flow for use in better control of therapy (see Cadouri [0072] and [0074]) and to provide the coverage necessary to provide the desired therapeutic result and increase clinical success (see Cadouri [0075]). However, Wittkampf in view of Wang and Cadouri fails to specifically teach monitoring variation of the one or more tip characteristics and determining the blood flow based on the variation of the one or more tip characteristics, wherein the monitoring includes comparing the received temperature data to a threshold temperature.
Hall teaches a method of conducting ablation using a catheter (see Figs. 4-5) comprising determining blood flow rate past the electrode from measured temperature using monitored variations in the temperatures of the device tip (see [0038]-[0039]), wherein the monitoring includes comparing two or more temperatures over a given time period to determine the blood flow rate (see [0038], the first temperature can be considered a “threshold temperature” since it is the threshold from which a temperature change is measured from using the second or subsequent measured temperatures). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wittkampf in view of Wang and Caudori to include monitoring variation of the one or more tip characteristics and determining the blood flow based on the variation of the one or more tip characteristics, wherein the monitoring includes comparing the received temperature data to a threshold temperature as claimed in light of Hall, one of ordinary skill would have made this modification since the results of the combination would have only provided the predictable results of determining blood flow past the electrode by calculating thermal decay using measured temperature readings to optimize shape, size, continuity, and depth of the lesion (see Hall [0038]-[0039]). See MPEP 2143(I)(A).
Regarding claim 2, Wittkampf in view of Wang, Cadouri, and Hall further teaches wherein the one or more tip characteristics further includes at least one of the following: number of thermocouples above a threshold temperature (see increased temperature in “one or more zones”, an increase in temperature is considered a temperature threshold since it distinguishes between increase or no/little relative increase temperature scenarios for each of the sensors; [0044], see also [0041]-[0043]), tissue contact area (see partial or full contact; see [0041]-[0044]), temperature distribution (see Wang: [0041]-[0044]), tip orientation (see Wang: [0041]-[0044]), electrical coupling (see Wittkampf: col. 4, lines 4-9 since the amount of resistive heating is indicative of electrical coupling of the RF current), and thermal gradients (see relative temperature profiles, Wang: [0041]-[0044]) in light of the modification including blood flow analysis from the tip characteristics as defined above.
Regarding claim 3, Wittkampf in view of Wang further teaches determining the tissue contact area between the distal tip and the tissue (see contact areas as shown in Figs. 5(A)-5(C) of Wang) based on a number of the plurality of thermocouples above a temperature threshold (see number of heated sensors vs cooler sensors, Wang: [0041]-[0044]) or a percentage of temperature increase above a temperature baseline (see number of heated sensors vs cooler sensors (inherently provides a percentage since the number of sensors is known), Wang: [0041]-[0044]).
Regarding claim 4, Wittkampf further teaches determining an energy delivered by the distal tip of the ablation catheter to the contacted tissue during the ablation therapy (see col. 6, lines 65-67 and col. 7, lines 12-16, Figs. 10-11). Wittkampf fails to specifically teach the method described in Figs. 10-11 in the same embodiment as previously cited, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the heating efficiency determination (which takes into account power delivered) with the previously cited embodiment, the motivation being to monitor degree of contact during the ablation process (see Wittkampf: col. 7, lines 13-16).
Regarding claim 5, Wittkampf in view of Wang fails to teach determining a resulting lesion size on the tissue based on the energy delivered to the contacted tissue and the tissue contact area between the distal tip of the ablation catheter. However, Cadouri further teaches determining a resulting lesion size on the tissue based on the energy delivered to the contacted tissue and the tissue contact area between the distal tip of the ablation catheter (see Cadouri: “effects of ablation”, “lesion size”, [0050]; “Sensor data may be acquired or monitored prior to, simultaneous with, or after the delivery of energy or in between pulses of energy, when applicable. The monitored data may be used in a feedback loop to better control therapy”, [0074]), the tissue contact area being directly related to the resulting lesion size on the tissue. Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wittkampf in view of Wang to include determining a resulting lesion size on the tissue based on the energy delivered to the contacted tissue and the tissue contact area between the distal tip of the ablation catheter in light of Cadouri, the motivation being to visually communicate this information to the surgeon so that the surgeon can be better informed of treatment efficacy and lesion size (see Cadouri [0050]).
Regarding claim 6, Wittkampf in view of Wang further teaches determining an orientation of the distal tip of the ablation catheter relative to the tissue based on a location of thermocouples of the plurality of thermocouples that are above a temperature threshold indicative of tip-tissue contact (see orientations as shown in Figs. 5(A)-5(C) of Wang; see also Wang: [0041]-[0044]).
Regarding claim 8, Wittkampf in view of Wang, Cadouri, and Hall further teaches wherein the step of determining the blood flow in proximity to the distal tip of the ablation catheter is based on at least a third set of temperature data received immediately following the ablation therapy (see Cadouri: Sensor data may be acquired after the delivery of energy or in between pulses of energy, which inherently produces a temperature data set due to the temperature readings being taken, [0074] and “blood flow” in [0088]).
Regarding claim 9, Wittkampf in view of Wang, Cadouri, and Hall further teaches wherein the step of determining blood flow further includes determining a high blood flow in response to a temperature drop from a second set of temperature data received during the ablation therapy and the third set of temperature data above a threshold rate, and determining a low blood flow in response to a temperature drop between the second and third sets of temperature data below a threshold rate (this is considered as being rendered obvious as a result of the above combination in view of the temperature gradient and multiple sampling before, during, and after energy delivery teachings of Cadouri [0072] and [0074]). The combination fails to specifically teach determining high or low blood flow from the threshold rate, however it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined high or low blood flow rates as claimed, since one of ordinary skill would appreciate that temperature of the distal end would be affected by cooling effects of blood flow in proximity to the distal end and determining high or low blood flow conditions when comparing blood flow rates prior to, simultaneous with, after the delivery of energy, and in between pulses of energy (which results in a rate of difference over time) would be further beneficial in the feedback loop to determine necessary changes in therapeutic parameters such a increases or decreases in power level, or duration of therapy for optimal ablation effects; threshold rates in this context would be blood flow differences over time that trigger a change in therapy parameters via the feedback loop.
Regarding claim 10, Wittkampf in view of Wang, Cadouri, and Hall further teaches under substantially similar rationale as that applied in the rejection of claims 1 and 9 above, since Cadouri also teaches sensing data being acquired simultaneous with the delivery of energy (see Cadouri [0074]) and this being useful for determining which side of the distal end of the ablation catheter has good coupling with the tissue and which side has bad coupling with tissue since it is facing blood flow (see rationale for Cadouri in the rejection of claim 1 above).
Regarding claims 20 and 22, Wittkampf in view of Wang, Cadouri, and Hall teaches similar limitations under substantially similar rationale as that applied in the rejections of claims 1-5 and 10 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Wang, Cadouri, Hall, and in further view of Panescu et al. (US 2016/0278856) (“Panescu”).
Regarding claim 7, Wittkampf in view of Wang, Cadouri, and Hall teaches the limitations of claim 1 for which claim 7 is dependent upon, with Wittkampf further teaching a tip electrode (see 128 in Fig. 2), however Wittkampf in view of Wang, Cadouri, and Hall fails to teach receiving impedance-based data from the tip electrode and estimating a total area of tip-tissue coupling based on a combination of temperature data from the plurality of thermocouples and the impedance-based data.
Panescu teaches an ablation catheter having a plurality of thermocouples distributed about the distal end and an electrode (see Figs. 21A-21B, corresponding to distal end shown in Fig. 18A) wherein temperature data and impedance-based data is used to contact and orientation of the electrode assembly relative to the tissue (see [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wittkampf in view of Wang, Cadouri, and Hall to estimate an area of tissue-tip coupling based on a combination of temperature data and impedance-based data as claimed in light of Panescu, the motivation being to provide the additional benefit of having both orientation and contact determinations for the clinician to base treatment decisions upon (see Panescu [0006]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Wang, Cadouri, Hall and in further view of Hammerich et al. (US 2011/0264087) (“Hammerich”).
Regarding claim 11, Wittkampf in view of Wang, Cadouri, and Hall teaches the limitations of claim 1 for which claim 11 is dependent upon, with Wittkampf in view of Wang, Cadouri, and Hall further teaching conducting blood flow analysis by energizing the ablation catheter tip and 39based on at least the received temperature data before, during and immediately following the ablation of tissue, determining a blood flow in proximity to the ablation catheter tip based upon the rate of temperature dissipation following the energizing which would require comparing the temperature data received during the energizing to the temperature data received after the energizing (see rationale applied to claims 1, 8 and 9 above). However, Wittkampf in view of Wang, Cadouri, and Hall fails to teach wherein the step of conducting the ablation therapy includes energizing the ablation catheter tip with an approximately 1-5 second burst of approximately 10-30 Watts of power.
Hammerich teaches a method for quantifying convective cooling caused by blood flow (see [0021]-[0022]) comprising applying a pulse of RF energy at 15 W for 5 seconds (see [0036]-[0038]) and making a determination based on the slope of temperature decay after termination of the energy (see claim 1 and [0040]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the values of the duration of the burst and the Watts of power being used for the determination to be within the claimed range in light of Hammerich, the motivation being to ensure no tissue is damaged during the testing as part of the overall ablation therapy since this data would be used to accomplish proper ablation during the method (see Hammerich [0039]), since applicant has not shown that the parameters produce unexpected results, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Wang and in further view of Johnson et al. (US 2016/0022352) (“Johnson”).
Regarding claim 14, Wittkampf teaches a method for estimating tip-tissue coupling between tissue and an ablation catheter tip (see method in Figs. 6-7 and ablation catheter tip in Figs. 3-4) comprising: generating a non-therapeutic energy, emitted at the ablation catheter tip (see col. 5, line 61 - col. 6, line 21; Figs. 6-7), receiving temperature data from a thermocouple on the ablation catheter tip while the non-therapeutic energy is being emitted from the ablation catheter tip (see col. 5, line 61 - col. 6, line 21; Figs. 6-7); conducting thermocouple temperature rise time analysis (see col. 5, line 61 - col. 6, line 21; Figs. 6-7) and estimating a total tip-tissue contact area based on received temperature rise time data and the cumulative contact area associated with the thermocouple (see col. 5, line 61 - col. 6, line 21; Figs. 6-7) (see “degree of proximity” depending on whether the electrode is located within the blood vessel or against the heart wall, col. 5, line 61 - col. 6, line 21; Figs. 6-7). However, Wittkampf fails to teach a plurality of thermocouples distributed about the ablation catheter tip, estimating the total tip-tissue contact area based upon the temperature rise time data and the cumulative contact area associated with each of the thermocouples that exceed a threshold rate during the temperature rise time analysis, and using the tip-tissue contact area to determine power density delivered to the tissue.
Wang teaches an ablation catheter (see Figs. 4(A)-5(C)) comprising a plurality of thermocouples (see reference numeral 4 in Figs. 4(A)-5(C), [0031]) distributed about the distal tip of the ablation catheter (as shown in Figs. 4(A)-5(C)) receiving temperature rise data from the thermocouples while heat is being generated over time (see [0020]) and a number of thermocouples above a threshold temperature (see increased temperature in “one or more zones”, an increase in temperature is considered a temperature threshold since it distinguishes between increase or no/little relative increase temperature scenarios for each of the sensors; [0044], see also [0041]-[0043]) and the plurality of thermocouples are each associated with a tissue contact area of the ablation catheter tip (see partial or full contact; [0041]-[0044]; see also zones created by thermal insulation; [0035]-[0036], Fig. 4(B)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip of the ablation catheter as taught by Wittkampf to have a plurality of thermocouples distributed about the distal tip and base the total tip-tissue contact area on a number of thermocouples exceeding a threshold temperature and the cumulative contact area associated with the respective thermocouples during temperature rise time analysis as claimed in light of Wang, the motivation being to provide the additional benefit of distinguishing temperature differences around the distal tip circumference to additionally determine distal tip orientation/contact angle in addition to more accurate thermal measurements (see Wang: [0040]-[0041], Figs. 5(A)-5(C)). However, Wittkampf in view of Wang fails to teach using the tip-tissue contact area to determine power density delivered to the tissue.
Johnson teaches a method of delivering Rf energy to tissue (see [0141] and [0143]) including using the surface area of the electrode that is in contact with the tissue specimen to determine power density (see [0141] and [0143]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wittkampf in view of Wang to include using the tip-tissue contact area to determine power density delivered to the tissue, the motivation being to ensure the electrode is providing the necessary amount of power density to properly treat the tissue for the ablation procedure (see Johnson [0141]).
Regarding claim 15, Wittkampf in view of Wang and Johnson further teaches wherein the tip-tissue coupling estimate is conducted prior to an ablation therapy, and wherein a therapeutic energy generated for the ablation therapy is based at least in part on the total tip-tissue coupling area estimate (see Wittkampf: ablation therapy conducted when in very good contact, see Fig. 6; see also 752 in Fig. 7 and modification using power density for treatment efficiency above).
Regarding claim 16, Wittkampf in view of Wang and Johnson further teaches determining distal tip orientation relative to the tissue based on respective locations of the plurality of thermocouples above a temperature threshold indicative of tip-tissue contact (see Wang: [0041]-[0044], Figs. 5(A)-5(C)). 
Regarding claim 18, Wittkampf in view of Wang and Johnson fails to specifically teach wherein the non-therapeutic energy is approximately 2-3 Watts, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of non-therapeutic energy in order to acquire sufficient temperature data depending on the shape and size of the electrode (see Wittkampf: col. 5, lines 35-39), since applicant has not demonstrated that the claimed parameter would produce unexpected results, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 19, Wittkampf further teaches wherein the non-therapeutic energy is approximately 1 Watt (see col. 5, lines 35-39).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Wang, Johnson, and in further view of Panescu.
Regarding claim 17, the claim is rejected under substantially similar rationale as that applied to claim 7 above with regard to its additional limitations.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new grounds of rejection rely on a different combination of prior art references than previously presented to meet the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /JAYMI E DELLA/Primary Examiner, Art Unit 3794